“Williams, Judge

(dissenting) ■.

Testator’s intention is the guiding star in the construction of his will, and when it is clearly expressed there is no occasion, or authority in law, to resort to legal presumptions 'and technical rules of construction. They are intended to guide the court in ascertaining his intention when the testator has obscured it by using terms of doubtful meaning or by making inconsistent provisions. Rules of construction must yield to clearly expressed intention. Couch v. Eastham, 29 W. Va. 784; Cresap v. Cresap, 34 W. Va. 310; Couch v. Estham, 69 W. Va. 710; Hinton v. Milburn’s Ex’rs., 23 W. Va. 166; Tebbs v. Duval, 17 Grat. 349. When the intention is clearly expressed all the courts can do is to give effect to it, unless to do so would violate some positive rule of law. In the present ease the testator’s intention is clearly expressed. The difficulty is one of the court’s own making, and grows out of the impossible task, which it has undertaken to perform, of trying to harmonize repugnant provisions contained in the will and the codicil, respectively. That repugnancy was designedly made for the purpose of altering or changing the will, and testator never intended the codicil to harmonize in all respects with the will. The repugnancy was one of design and not of accident. Testator made his codicil to alter his will in material respects, and not simply to reaffirm it, although he did expressly reaffirm it in part. Led by a charitable desire to provide for a contingency, against which testator himself did not provide, the majority of the court have lost sight of the guiding star of testator’s intention, and in their effort to produce harmony, where he intended there should be conflict, they have violated one of *416the most fundamental of all rules for the interpretation of wills, by giving full effect to testator’s first will instead of to his codicil which is his last will. It is a cardinal rule of construction, where there is repugnancy between a will and a codicil, that the latter must prevail over the former. The codicil is testator’s last expression and, therefore, his last will. Carpenter v. Miller’s Ex’rs., 3 W. Va. 174; Houser v. Ruffner, 18 W. Va. 244; Furbee v. Furbee, 49 W. Va. 191; Hove v. Hove, 13 Grat. 345; 1 Jarman on Wills, 174 and 177; and 2 Minor’s Inst. (2nd ed.) 954. That rule applies, of course, only where there is irreconcilable conflict between the two, which is the case here. A subsequent, inconsistent disposition of property, previously devised, is an implied revocation pro tanto. 30 A. & E. E. L. (2nd ed.) 664; and 1 Jarman on Wills, 175. When repugnancy exists no words of revocation are necessary. 6 A. & E. E. L., (2nd, ed.), 186, and numerous cases cited in note; 40 Cyc. 1175. In Dawson v. Dawson’s Ex’r., 10 Leigh 602, Judge Tucker says: “It cannot be denied, that so far as the codicil contains a disposition of the testator’s property, the will must yield, although the codicil contains no clause of revocation. But, I take it, the codicil is to he considered a revocation to that extent only; for a codicil (so expressed to be upon its face) is designed to be a part of the will already made, and not a new and independent instrument. It may add to, take from, or modify and restrain, the disposition of the will, but so far as the will can stand consistently with the codicil, so far it is unrevoked by it, unless there be an express revocation.” Í know of no exception to this rule. I do .not controvert' the proposition, that both the will and codicil should be read together, and the two harmonized for the purpose of trying to arrive at testator’s intention. But the rule has no application when it clearly appears that the codicil was intended to alter or modify the will. In such ease the will must be sacrificed, so far as is necessary to give effect to the codicil, otherwise testator’s last will is defeated. The rule is sometimes thus stated: ‘ ‘ The construction should, if possible, satisfy all the words of the codicil and be consistent with the scheme of the will.” 6 A. & E. E. L. 183.
That testator intended his codicil to effect a change in the *417will, and, therefore, necessarily to conflict with it, I. think is too clear to admit of argument. Reciting the fact that a child had been horn to Leroy Taylor since making his will, as an inducement for making the codicil thereto, he says: “it is now my will that my estate willed and devised to him (Leroy Taylor) and my said nephew Henry D. Shriver shall after my decease he taken and held hy them for life and then to their children in manner and form as the same is in and by said will devised and bequeathed, except that after the death of both the said Leroy Taylor and Henry B. Shriver, then all of said estate real and personal shall go to the children of said Leroy Taylor and Henry B. Shriver per capita, or share and share alike, the real estate in fee and the personalty absolutely. In all other respects my said last will and testament is to stand and the same is hereby reaffirmed, as and for my last will except only in so far as the same is herein and hereby changed and altered.” I have italicised the words in the quotation which, I think, unmistakably shov* that testator’s intention was to “change” and “alter” his will, not in whole but in part. Why the birth of Taylor’s child should have induced him to make the alteration, it is not now material to inquire. His stated reason therefor may not appear satisfactory, but that can not affect the question to be determined, which is: does the codicil modify the will, and, if so, to what extent? That question, I think, is fully answered by the language above quoted from the codicil. It makes the testator’s meaning just as clear as if he had said: ‘Instead of giving one half of my property in remainder to the children of Henry D.. Shriver, to take effect at his death, and the other half in remainder to the children of Leroy Taylor to take effect at his death, as I did by my will, I now change my will in that respect, and give the whole of my property in remainder to the children of both said Shriver and Taylor, per capita, to take effect upon the death of both Shriver and Taylor, or upon the death of the survivor of them. In all other respects I reaffirm my will as first made.’ How the language of his codicil can be otherwise understood is entirely beyond my comprehension. To undertake to analyze and explain the words of the codicil would, to my mind, be like demonstrating an axiom, and I shall not *418attempt it. It is enough to quote testator’s own language. It speaks his will in unambiguous terms.
The codicil was intended to produce two material alterations in the will. First, testator wished to postpone the remaindermen until the death of the surviving life tenant; and second, he desired that they, as a class, should share equally in his bounty. The alteration first mentioned was necessary to insure the carrying into effect of the second, which was his chief purpose in making the codicil. He intended it to correct an inequality which he saw would likely result among the remaindermen, if his will was left unchanged. No doubt the thought that his will produced inequality was impressed upon his mind by the birth of Taylor’s child. He then realized, as never before, what might happen, and .he wanted to insure equal provision for all the children, as he had done for their respective fathers. The gift over, in the original will, to Henry D. Shriver for -life, of the half of his property which he had given to Taylor, in the event of Taylor’s death without children, and the failure to make a similar provision for Taylor in the event of Shriver’s death without children, would seem to indicate that, at the date of making his will, testator thought it highly improbable, either that Taylor would leave a child, or that Shriver would leave none, and, therefore, he did not then contemplate the inequality between the two families of children, which his will might produce. I do not think he intended thereby to favor Shriver more than Taylor. The birth of Taylor’s child was an event which, although he had provided for, he evidently had not seriously thought would happen,- and when the child was born he saw clearly what he had not fully appreciated before. He saw that it was possible for the Taylor child to get one half of his princely estate, whereas the five Shriver children, who were equally related to him in blood, would receive only a one-tenth each. To avoid such inequality he then made his codicil. Observe, that in his codicil he does speak of Taylor’s children, and Shriver’s children as constituting distinct classes, but he speaks of the two sets of children as composing one class, and be gives the remainder of all his estate to them per capita. Those are technical words, and must be given their technical meaning, *419even "when used in a will, unless there is evidence of a contrary intention. Baer v. Forbes, 48 W. Va. 208; Hinton v. Milburn’s Ex’rs., 23 W. Va. 166. And, to make assurance doubly sure, testator followed the Latin phrase with its English equivalent, share and share alike. By his will he had given one-half his estate in remainder to the children of his two nephews, per ’stirpes. He changed his will in that respect and, by his codicil, gave it to the children of both, as a single class, per capita. The presumption, that because the two life tenants stood equally related to the testator and had equal claims to-his affections, his intention was to make equal provision for them, applies with the same force when we come to consider testator’s intention with reference to the bounty intended for their respective children. They likewise stood related to him in equal degree, and were as much the objects of his bounty as their respective fathers were. They took by purchase and not by inheritance from their ancestors, the life tenants. Hence, if testator’s intention were at all obscured by the terms of his codicil, as to the manner in which his bounty should be shared by the remaindermen, the presumption in favor of equality among them would govern. The presumption is that the testator had in mind the statute of descents when he made his will, and intended his devisees to take in the same proportion that they would have inherited if he had'died intestate, leaving them as his only heirs at law. In such event the children of Taylor and Shriver would have inherited per capita, and not per stirpes. Sec. 3, ch. 78, Code 1913; Davis v. Rowe, 6 Rand. 335; and Ball v. Ball, 27 Grat. 325.
“When an estate is devised to persons composing a class related in the same degree by blood to the testator, the presumption naturally arises, nothing to the contrary appearing, that equality was intended; and a will made in such condition should never be so construed as to work greater inequality than the language used unequivocally requires.” Munday v. Broaddus’ Ex’r., (Ky.) 40 S. W. 926. Grant v. Mosely, (Tenn.), 52 S. W. 508; Taylor v. Taylor, 23 Conn. 579; Wilcox v. Beecher, 27 Conn. 134; Button ¶. Button, 57 N. Y. App. Div. 297; France’s Estate, 75 Pa. St. 220; and 30 A. & E. E. L. 669. But I insist that the intention of *420testator is too clearly expressed in his codicil to require the assistance of any legal presumtpion whatever to aid in determining what it is.
That testator did not provide for the Taylor child during the time between its father’s death and the death of Henry D. Shriver, is not a matter that the court can properly correct. Many contingencies arise, against which testators have failed to provide, but they can not, and do not, justify the courts in failing to give effect to a will so far as made. Testator showed no favoritism or partiality toward either family. He made the same provision for the children of one that he made for the children of the other. If Shriver had died before Taylor, his children would be in like stiuation to the Taylor child. It is simply the happening of a contingency for which the testator did not provide. How can the court make a provision which he omitted? How are we to know "that he did not -intentionally omit to provide for such contingency as has happened ? To my mind it is wholly a matter of speculation to try to determine his intention otherwise than by the language he has used.
The will did not create a joint estate in the life tenants. Bach was given an undivided half severally. True their estates possess unity of time and equality of interest, but they do not have that entirety of interest which is an indispensable element in joint estates. Neither was given an interest in the whole, but only an entire interest in the undivided half. 4 Minor’s Inst., (2nd ed.) 425. Hence, the doctrine of survivorship does not apply. Is there not, then, partial intestacy? I think so, clearly. Taylor’s death before testator caused his devise to lapse; more accurately speaking prevented the estate intended for him from ever coming into existence, for the' estate could only come into existence at the death of testator and was to be measured by the duration of Taylor’s life, and he wa.s then dead. But the lapsing of the life estate did not defeat the remainder in the half to Taylor and Shriver’s children. A remainder no longer needs to be supported by a particular estate. The gift over to Shriver for life, provided for in the original will, could only take effect in case Taylor left no child, and his leaving a child has defeated it. There is no residuary clause making dispo*421sition of it. Testator has made no provision whatever for a contingency, which was almost certain to happen, and which has happened, that is, the death of one life .tenant before the other, and he has expressly postponed the vesting of the remainder to the children until the death of the surviving life tenant. Therefore, partial intestacy is unavoidable. It is true that the law looks with disfavor on partial intestacy, and authorizes such a construction of a will as will prevent it. But for no purpose is a construction authorized which will defeat a testator’s clearly expressed will. 30 A. & E. E. L. 668; Carney v. Kain, 40 W. Va. 758. Any construction in this case that will avoid partial intestacy, will also defeat testator’s expressed intention, and it is the intention that governs. Expressed intention is in fact testator’s will, and it overcomes the legal presumption against intestacy.
The gift to the children of both Taylor and Shriver, per capita, after the death of both Taylor and Shriver, no child being named, prevented the vesting of any estate in them until the death of the surviving life tenant. “After tne death of both,” means after both are dead, or when the last of the two has died. Only those who fill the description of the class, at the time th e gift is to take effect, can take; until then they are not ascertainable. Hence, the children of both Taylor and Shriver took a contingent, not a vested estate, contingent on their being alive on the death of the surviving life tenant. Their estate did not have the present capacity to take effect in possession upon the death of one life tenant only, but had to await the death of both, and hence it lacked the essential element of a vested estate. 2 Minor’s Inst., (2nd ed.), 339. Any one of the children was liable to be defeated by its death before the time for the enjoyment of the estate. Each child’s share was also liable to be reduced in quantity by the birth of other children subsequent to the death of testator. Henry Shriver may leave more than five children, or some of the five that he now has may die before he does; and, in either event, the shares of the remaining ones, including also the Taylor child, will be affected accordingly. It must be admitted that, if the Taylor child took a vested remainder, the Shriver children did also, because the vesting of an estate does not depend on the present enjoyment *422of it, but on its present capacity to take effect in possession the moment the prior estate ends. The following, which is not an improbable occurrence, serves to illustrate very clearly how the testator’s will is defeated by the court’s holding. Suppose, that during the life of Henry D. Shriver, one, two, or even four of his children should die, unmarried and without issue. Being their'sole heir at law, he would inherit their several shares in fee, and could make any disposition of them he pleased. He could pass title to a stranger and defeat the gift which testator clearly intended only for his and Taylor’s children. It is clear he never intended that such a thing should be possible, for he willed that “all the said estate” should go in remainder to the children of both his nephews.
“Under a gift to children by way of remainder, all are entitled who are in existence at the period of distribution, to the exclusion of those who may come into existence at any time afterwards, or who may die previous to that time.” 30 A. & E. E. L., (2nd ed.) 721.
“If a legacy be given to an individual, nor by name or other special designation', but by reference to certain characteristics at a particular time, the person who has the characteristics at that time is the person entitled to the legacy, and it will then vest in him.” Voorhies v. Otterson, 66 N. J. Eq. 172, 57 Atl. 428. See also McArthur v. Scott, 113 U. S. 340.
A testator bequeathed to his “son, W. T. Jones the farm on which he now lives during his lifetime, then to his children, if any, if none, to his nearest relatives.” A son of W. T. Jones died and a daughter was born to him, both after the death of the testator. The supreme court of Maine held that the devise created a contingent remainder in W. T. Jones’ children, as a class, that his deceased son took no interest, and that the after born daughter was let in. The time for determining the contingency, that is whether or not there are children, was held to be at the death of the life tenant, and not at the death of testator. Webber v. Jones, 94 Me. 429. The decisions supporting that proposition are numerous. The following ones are in point, viz: Nicholas v. Guthrie, 109 Tenn. 535; Cole v. Creyon. 1 Hill’s Chan’y., (S. C.), 311; *423Teed v. Morton, 60 N. Y. 502; Webster v. Welton, 53 Conn. 183; Ballentine v. Foster, 128 Ala. 638: Lindal v. Neal, 59 S. C. 4; Hill v. Rockingham Bank, 45 N. H. 270; Wilson v. Corbin, 1 Parson’s Eq. (Pa.), 347; Knight v. Knight, 3 Jones’ Eq. (N. C.), 167.
Our own case of Lazier v. Lazier, 35 W. Va. 567, is also in point. There the testator directed his executors to- invest the proceeds from the remainder of his estate, and pay the interest derived therefrom to two single daughters, naming them, “during .their lifetime, or as long as they remained single, and at their death or marriage” he directed the amount so set apart for them to be equally divided among all his children, including a granddaughter named. It was held that the fund was not distributable as long as either of the two daughters was alive and single, and that on the death-of one of them unmarried the whole of the income was to be paid to the survivor. Thus, in effect, construing the words “at their death,” to mean at the death of the last survivor.
Of course it can not be implied that testator intended a gift over to Henry D. S-hriver, the surviving life tenant, for life. The language will not warrant such an implication. The contingency of Taylor’s death leaving no child had been provided for, but that contingency did not arise. It can not be said that he intended the same provision snould apply in another contingency. Henee, as I see it, it is not possible to avoid partial intestacy and, at the same time, give effect to testator’s plainly expressed will, and there is certainly no authority for altering his will.